       Case 1:18-cv-00068 Document 352 Filed in TXSD on 01/25/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION

                                                       )
    STATE OF TEXAS, ET AL.;                            )
                                                       )
                                           Plaintiffs, )
                                                       )
    v.                                                 )            Case No. 1:18-cv-00068
                                                       )
    UNITED STATES OF AMERICA, ET AL.;                  )
                                                       )
                                         Defendants, )
                                                       )
    and                                                )
                                                       )
    KARLA PEREZ, ET AL.;                               )
                                                       )
    STATE OF NEW JERSEY,                               )
                                                       )
                              Defendants-Intervenors. )
                                                       )

    PLAINTIFF STATES’ UNOPPOSED MOTION TO DISMISS JANET MILLS,
                        GOVERNOR OF MAINE

         The Plaintiff States respectfully ask this Court for an order dismissing Janet

Mills, 1 Governor of Maine, from this case. This motion is unopposed. Plaintiff States

respectfully request that only Janet Mills, Governor of Maine, be dismissed; the other

plaintiffs will remain in the case.




1On January 2, 2019, Janet Mills, Governor of Maine, was automatically substituted as a party in
this proceeding in place of former Governor Paul R. LePage. Fed. R. Civ. P. 25(d).
   Case 1:18-cv-00068 Document 352 Filed in TXSD on 01/25/19 Page 2 of 3



January 25, 2019                     Respectfully submitted.

STEVE MARSHALL                       KEN PAXTON
Attorney General of Alabama          Attorney General of Texas

LESLIE RUTLEDGE                      JEFFREY C. MATEER
Attorney General of Arkansas         First Assistant Attorney General

DEREK SCHMIDT                        BRANTLEY STARR
Attorney General of Kansas           Deputy First Assistant Attorney General

JEFF LANDRY                          RYAN L. BANGERT
Attorney General of Louisiana        Deputy Attorney General for Legal Counsel

DOUGLAS J. PETERSON                  /s/ Todd Lawrence Disher
Attorney General of Nebraska         TODD LAWRENCE DISHER
                                     Attorney-in-Charge
ALAN WILSON                          Trial Counsel for Civil Litigation
Attorney General of South Carolina   Tx. State Bar No. 24081854
                                     Southern District of Texas No. 2985472
PATRICK MORRISEY                     Tel.: (512) 463-2100; Fax: (512) 936-0545
Attorney General of West Virginia    todd.disher@oag.texas.gov
                                     P.O. Box 12548
                                     Austin, Texas 78711-2548

                                     MICHAEL TOTH
                                     Special Counsel for Civil Litigation

                                     ADAM ARTHUR BIGGS
                                     Assistant Attorney General

                                     COUNSEL FOR PLAINTIFF STATES




                                     2
    Case 1:18-cv-00068 Document 352 Filed in TXSD on 01/25/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

        I certify that on January 25, 2019, this document was electronically filed with
the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record.


                                         /s/ Todd Lawrence Disher
                                         TODD LAWRENCE DISHER
                                         Trial Counsel for Civil Litigation

                                         COUNSEL FOR PLAINTIFF STATES



                        CERTIFICATE OF CONFERENCE

       I certify that on January 24, 2019, I conferred with counsel for the other parties
in this case. None of the parties opposed, and counsel for the Federal Defendants did
not respond.


                                         /s/ Todd Lawrence Disher
                                         TODD LAWRENCE DISHER
                                         Trial Counsel for Civil Litigation

                                         COUNSEL FOR PLAINTIFF STATES




                                           3
   Case 1:18-cv-00068 Document 352-1 Filed in TXSD on 01/25/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )           Case No. 1:18-cv-00068
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                          Defendants-Intervenors. )
                                                   )

   ORDER GRANTING PLAINTIFF STATES’ UNOPPOSED MOTION TO
          DISMISS JANET MILLS, GOVERNOR OF MAINE

      On this date, the Court considered Plaintiff States’ Unopposed Motion to

Dismiss Janet Mills, Governor of Maine. After considering the motion, the Court

believes the motion should be GRANTED.

      IT IS THEREFORE ORDERED that Janet Mills, Governor of Maine, is

dismissed from this case. All other plaintiffs shall remain.

      SIGNED on this the ______ day of ________________, 2019.



                                                           ____________________
                                                           Andrew S. Hanen,
                                                           U.S. District Court Judge
